Opinion by
Mr. Justice Moschzisker,
Henry Brent, a colored man, was convicted in the court below of murder of the first degree. It appears from the testimony that on January 28, 1911, he shot and killed one Charles Langley. The circumstances surrounding the homicide were as follows: the defendant purchased a revolver and cartridges about seven o’clock in the morn*386ing of the day of the shooting, and later went to spend the evening at a boarding house, where all the inmates were colored. At about ten o’clock in the evening Rufus Cofer, who had been commissioned by Langley to go to town to purchase some whisky, returned with two other men. They all entered the house, and about a half a dozen of them, including the defendant and the deceased, assembled in the kitchen and began drinking the whisky. After two of them had taken drinks the bottle was passed to the defendant who held it for some time before partaking of it. This provoked an altercation between him and the deceased who said, “Hurry up and take a drink so somebody else can get one.” The defendant replied, “You don’t need to tell me what to do; I know what to do; you don’t need to tell me anything.” Then Langley said, “I just told you to hurry up and take a drink so some one else can get one,” and the defendant replied, “You don’t need to tell me what to do; I know what to do. I won’t stand for you to tell me anything.” He then stepped to the dining-room door, drew a pistol from his pocket, and while standing within six feet of his victim fired two shots; one of them wounded a man named Anderson and the other one entered Langley’s body and killed him almost instantly. The pistol was taken from the defendant by force, and he hurried from the house.
The defense was drunkenness, and the accused contends that under the evidence his crime cannot rise higher than murder of the second degree.
The defendant testified that on the night prior to the. shooting he retired at twelve o’clock after having drunk a pint of whisky, and that the next morning he drank almost a quart of whisky between the hours of five and seven, after which he went to a shanty kept by an Italian and purchased and drank six bottles of beer; that he did not recollect anything that occurred subsequent to his drinking the beer until he was arrested between two and three o’clock in the morning of the day after the shooting. Three witnesses were called by the defense; one of whom *387testified that he saw the defendant three times on the day of the shooting; that he saw him at eight o’clock in the morning, and that he was “drinking heavy”; that he saw him at noon, and at supper time, and that he was drunk on both of these occasions. Another witness testified that he saw him at eight o’clock in the evening of the day of the shooting, and that he seemed “half crazy, or drunk or something.” And the last one testified that he saw him a few minutes past twelve o’clock on the morning of the twenty-ninth, that is, about two hours after the shooting, and that he was “moosing about”; that there was “something the matter with him,” and he did not know whether he was “rum-dum or full of coke.” There was also evidence that he had two drinks of whisky just before the shooting.
But the commonwealth produced nearly a dozen witnesses who testified that they had seen and observed the defendant on the day of the shooting and that he was not drunk. The man who sold him the pistol at about seven o’clock in the morning of that day said that he was “sober, and in good condition”; and four of the witnesses testified that they saw the accused in the house at about the time of the shooting, and that he was not drunk.
The specifications of error complain of the instructions given to the jury by the trial judge. When the chargé and answers to points are taken as a whole the accused was given every protection to which he was entitled under the law, and the jury must have understood therefrom that the burden was upon the commonwealth to show all of the elements of murder of the first degree beyond a reasonable doubt or the prisoner could not be found guilty of more than murder of the second degree, and further, that the defense of intoxication would only have to be established by a fair preponderance of the evidence. The jury’s attention was called to the testimony concerning the liquor imbibed by the defendant, and they were informed that if they should find the intoxication of the prisoner to have been so great as to *388render it impossible for him to form a willful and deliberate attempt to take the life of the deceased, the homicide would not rise above the second degree. They were adequately instructed upon the subject of character evidence and were told that good reputation when established might raise a question in the mind of the jury whether a man with the character shown would be guilty of the offense charged, and they were sufficiently informed as to the effect of a reasonable doubt. Complaint cannot justifiably be made of the answers to the points when applied to the facts of this case and the. defense set up; all of the qualifications were appropriate and none of them could have hurt the defendant. Finally, an examination of the evidence, in the light of the law as recently laid down in Commonwealth v. Detweiler, 229 Pa. 304, fails to convince us that the jury were not justified in drawing the conclusion of guilt in the degree fixed by the verdict.
Most of the specifications are discursive and argumentative, and the first fails to give the context of the words assigned for error; in these respects they are faulty, but we have considered them all and overrule them as lacking in merit.
The judgment is affirmed and the record is remitted to the court below for the purpose of execution.